 ST. LOUIS COUNTYWATER CO.263result of any refusal to reinstate them upon suchapplication.BARDAHL OIL COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1040 Boatmen'sBank Building, 314 North Broadway, St. Louis, Missouri63102, Telephone 622-4154.St. Louis County Water CompanyandWalterV. Jones.Case 14-CA-4077.March 7, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 22, 1966, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief and the Respondentfiled a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions and briefs, and'The General Counsel's exceptions related almost solely to theTrial Examiner's credibility findings upon which he based hisrecommendation for dismissal. On the basis of our own carefulreview of the record, we conclude that these credibilityresolutions are not contrary to the clear preponderance of all therelevant evidenceAccordingly,we find no basis for disturbingthose findingsStandard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We note that Jones, the allegeddiscrinvnatee,was originally employed by Respondent onApril 20, 1966, as asserted by the General Counsel, rather than onApril 8, 1966,as setforth by the Trial Examiner, but deem thisdiscrepancy to be of no significance No exception was taken tothe Trial Examiner's findings concerning commerce jurisdictionhereby adopts the findings, conclusions, andrecommendation of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the complaint be, and it hereby is,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon a charge filedAugust 9, 1966,1 by Walter V. Jones, herein Jones, againstSt. Louis Water Company, herein the Water Company orRespondent, the General Counsel issued a complaintallegingRespondent violated Section 8(a)(3) and (1) of theAct by terminating the employment of Jones because heasked for and took time off to vote in a general primaryelection for the State of Missouri on August 2.The answer of Respondent denied the commission ofany unfair labor practices.This proceeding, with all parties represented, was heardbefore me at St. Louis,Missouri, on October 17, and at theconclusion of the hearing the parties were granted leave tosubmit briefs. Briefs were received from the GeneralCounsel and the Respondent on November 7.Upon the entire record in this case and upon myobservation of the witnesses while testifying, I make thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent has its principal place of business atUniversity City,Missouri,where it is engaged in themanufacture, sale, and distribution of potable water at itswater processing plant at Chesterfield, Missouri, the onlyplant involved in this proceeding.During the calendar year 1965, a representative year,Respondent manufactured, sold, and distributed watervalued in excess of $250,000.Respondent admits, and I find, that it is engaged incommerce within the meaning of the Act.II.LABORORGANIZATION INVOLVEDUtilityWorkers Union of America, AFL-CIO,is a labororganizationwithin the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. The FactsWalter V. Jones, the Charging Party, was employed bythe Water Company on April 8,1966, as a groundsman. Asa new employee he was subject to a probationary period of120 days, pursuantto an agreementbetween the WaterCompany and UtilityWorkersUnion of America,AFL-CIO, herein the Union. The Water Company and theUnion had in effectat all times duringthe employment of'Unlessotherwise noted all datesrefer to 1966.163 NLRB No. 33 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDJones a collective-bargaining agreement (Joint Exhibit 1)which contained the following provision:3.02 NEW EMPLOYEE:(a) It is mutually agreed that the Company shall notbe hampered in the selection of new employees.(b)New employees shall be on probation for a periodof 120 days and, if retained, their seniority shall startwith the date of the commencement of the 120-dayprobationary period. The probationary period may beextended beyond 120 days by mutual agreementbetween the Company and the Union.(c)Should the Company release or dismiss a newemployeewithin the probationary period, suchrelease shall not be subject to review through thegrievance procedure.During his employment with the Water Company Jonesdid not join the Union nor did he engage in either union orantiunion activity In July, Jones was promoted to theposition of utility man This promotion occurred when avacancy arose and Jones, pursuant to section 319(0(2) ofthe collective-bargaining contract, bid for the job. Joneswas the only bidder for the job of utility man and was giventhe job. Tuesday, August 2, was a general primary electionday in Missouri. Between 9 and 9:30 a.m. on that dayJones asked his foreman, George W. Daffron, if he couldleaveabout one-half hour early (quitting time was4:30 p.m.) to vote. Daffron gave him the permission. Jonesdidnot,however, leave the plant property untilapproximately 4:20 p.m. The next day Daniel F. Moroney,superintendent of the Water Company's plants, advisedDaffron that he had decided not to qualify Jones at the endof his probationary period and Jones was given notice oftermination on Friday, August 5, the end of the pay periodand also payday.It is the contention of the General Counsel that Joneswas discharged for asserting his right to have time off tovote under the terms of the contract between the WaterCompany and the Union. This contract contains thefollowing clause:3107 JURY OR ELECTION DUTY (b):Any person entitled to vote at any election heldwithin this State, or any primary election held inpreparation for such election, shall on the day of suchelection,be entitled to absent himself from anyservices or employment in which he is then engagedor employed, for a period of three hours between thetime of opening and the time of closing the polls forthe purpose of voting; and any absence for suchpurpose shall not be sufficient reason for thedischarge of or the threat to discharge any suchperson from such services or employment; and suchemployee, if he votes shall not, because of soabsenting himself, be liable to any penalty, nor shallany deduction be made on account of such absencefrom his usual salary or wages; provided, however,that request shall be made for such leave of absenceprior to the day of election, and provided further, thatthis section shall not apply to a voter on the day ofelection if there be three successive hours, while thepolls are open, in which he is not in the service of hisemployer. The employer may specify any three hoursbetween the time of opening and the time of closingthe polls during which such employee may absenthimself as aforesaid.The General Counsel and Jones admit that he did notmake any written request on the day preceding theelection as required by the contract.2Respondent offered the testimony of SuperintendentMoroney to the effect that the decision to discharge Joneshad been made by him prior to the request made by Jonesfor time off to vote and had been based on reports receivedby him from Jones' supervisors, Henry Curtis Ray (whenJones was a groundsman), George Daffron (when Joneswas a utility man), and from Arthur M. Tate, the overallsupervisor of maintenance. I find all four witnessescredible, and I particularly accept Moroney's testimonythat the decision not to qualify Jones had been made priorto August 2 although it was not communicated to DaffronuntilAugust 3.B.ConclusionsThe General Counsel's theory of the case is precise, i.e.,that Respondent violated its contract with the Union bydischarging Jones for exercising his right to take time tovote.The record is clear that Jones did not make anyrequest in writing on the day preceding the election fortime to vote as required by the contract. Since he was,however, granted time to vote, it is assumed that thiscondition was waived by his employer. I do not find that hewas discharged for exercising this right. He was absentonly for 10 minutes prior to his ordinary quitting time andthe testimony establishes that his foremen were notenthusiastic about his job performance. I credit thetestimony of Moroney that he had decided not to qualifyJones prior to August 2. If so, then it cannot be held thatJones was discharged for seeking time to vote despite thetestimony in the record that Jones' foreman wasdispleased at the request. It is also a matter of record thatRespondent had consistently abided by its contractualobligations in this respect.RECOMMENDED ORDERIt is recommended that the complaint be dismissed inits entirety.'Respondent has a written form for employees to fill out forvoting time (Resp Exh 1)Hercules Packing CorporationandTextileWorkers Union of America,AFL-CIO. Case3-CA-2759.March 7, 1967DECISION AND ORDERBY MEMBERSFANNING,BROWN, ANDZAGORIAOn July 13, 1966,TrialExaminerJames V.Constantine issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices within themeaning of the NationalLabor Relations Act, asamended,and recommending that it cease anddesist therefrom and take certain affirmative action,163 NLRB No. 35